Title: To Thomas Jefferson from Gideon Granger, 6 July 1801
From: Granger, Gideon
To: Jefferson, Thomas


               
                  Dear Sir—
                  Suffield July 6th. 1801—
               
               When I ventured to express an opinion respecting Offices & Officers I forebore remarking anything relative to the time & manner of removals; unwilling to appear forward and assuming. I have lately seen in the hands of Mr Lincoln a Letter on that Subject under the Signature of most of the leading Republicans here. As I have ever held an opinion different from that of my Bretheren I am emboldened by the Situation of New England, and the Solicitation of Mr. Lincoln to state my Opinion. With them I fully agree, that the Changes proposed are necessary to further the Cause, and improve our Situation. Yet I cannot think it prudent to effect this at a blow—to me it appears most wise to have the Removals gradual, tho’ I feel confident they ought to be made in the fore part of the Administration; that all consequent Agitations may be quieted before the next Electorial Election. My friends say “We are strong enough, there is nothing to fear.” But can it be wise to strike a general Blow and throw a whole State with a powerfull Majority into Agitation? By such a Measure the whole Phalanx will be united; by removing One by One those who are spared with all their friends, will at least be silent, hoping to hold each One his Office. Nor will the Effects of such general Removal be limited to this State—They will be most sensibly felt in every part of New England (R Island excepted). What the passions of a powerful party, enjoying the Confidence of a great part of the People, vast resources and Activity, would lead to is uncertain. I believe they would spend themselves in the Air—yet no man can foresee the Consequences. Our Object is to separate the friends Of the Constitution, the moderate federalists, from the Monarchists, to concilliate and gain the Affections & Confidence of the former, while we reduce the latter below the power of doing Mischief.—Throughout New England, excepting only my Native State we are certain of effecting it, by a gradual Operation marching directly to the production of that great & desirable End. But as well might the Chymist by an Instantanious Operation seperate the metal from the Dross, as any Man can by a bold blow effect a Seperation between the honest federalist and the Deceitfull Monarchist. The People of New England cannot be frightened into an Approbation of Administration. They must be conciliated and persuaded, by a development of the Errors of the past, and by a course of wise and wholesome Measures of the present Administration, going hand in hand with such removals as the State of the Country requires. They are All Natives, whose Ancestors long since resided here—They have a kind of National Character & put all that pride and love of Country, that is of New England—which in Old Countries have produced such astonishing Effects.—
               The different habits and tempers of the People in the various parts of the Union appear to require different Treatment, so as to inlist their prejudices in Our favor, instead of having to contend against them. By this we shall establish the great principles of the Revolution, solemnly guaranteed by the Law of the People, The Constitution. With the Government, the first Object is to increase and perpetuate the peace, prosperity & happiness of the People. To this object, which is now attainable, every Other Consideration is secondary. Bold and daring Measures seem only to be warranted by great danger or necessity, not by a State of prosperity accompanied by sure prospects of complete Success. We All duly appreciate the Importance of carrying the Elections in Vermont next fall, and whoever coolly considers that One half of the People of Vermont emigrated from this State, where they have many Kindred whom they usually visit in Autumn just before their Election I think will be ready to admit that any great Agitation in Connecticut will sensibly affect and endanger the Elections in that State. I cannot therefore avoid hoping that but little will be done with us before the Issue of that Election. If the Evil could be limited to this State it might vary the Case. Situated as I am, were I to indulge my feelings rather than yield to the dictates of my understanding—I should most cordially agree with my Brethern, whose Opinions are intitled to great Attention and Consideration. In the present State of New England I think it is our duty in Connecticut patiently to endure for a Season the present & constantly accumulating Load of Persecution Insult & Abuse—We are certain of Relief in due time, and as good Citizens we ought, for the present at least, to sacrifice our Individual prosperity & happiness rather than hazard any part of the prosperity and quiet of the Nation. The Removal of Mr. Goodrich was a very Important Measure and extremely well timed. I well knew the only Objection the federalists could make to Judge Bishop was his Age and that by delaying the appointment ’till the latter part of may, before the Knowledge of that event could reach Hartford, The Legislature would appoint him Chief Judge of the Court of Common Pleas for Newhaven County an Office of great Importance from the high criminal and Civil Jurisdiction of that Court, where most causes are issued without the right of Appeal or Review, and also Judge of Probate for that District; whereby, by their own Acts, they would belie their objections of Inability resulting from Age or any Other Consideration. The Event answered my Expectations. Mr. Bishop was appointed to those Offices, and the News of the removal of Goodrich reached Hartford while the Legislature yet held in her hands the Sword of persecution stained with the blood of most of the friends of Administration. To try our federal friends so as duly to assay their pretended Moderation, many Republicans were proposed for Office & all rejected, as were all who had claims for promotion according to Our Ancient Rules.—My Opinions which are herein suggested, have acquired additional Strength by the tour to the Northward for my health. In that Tour I visited Vermont, Newhampshire & Massachusetts and the Legislatures of the two last—In Newhampshire I had considerable opportunity to gain a knowledge of the Temper of the People—There we have nothing to fear and everything to hope—Their New Senator Judge Olcott, is an Amiable Man with many virtues, but without Talents or Informatn. a moderate federalist—not passionate—excessively fond of good Company and festivity—And I am mistaken if a little markd Respect and Attention would not make him Sail pretty smoothly down in the Republican Current. he is too old ever to wish a Re-election and will prefer that Society which is most pleasant & Honorable.—I need not trouble you, Sir, further than to state that our prospects in Massachusetts and Vermont are certainly very flattering.
               Pardon Me for suggesting that in my opinion the Appointment of two or Three Moderate Federalists near Connecticut River in N Hampshire & Vermont (where no Republicans can now be found) to some small Offices if Opportunity occurred would have a wonderfull effect in our favor. The mighty Storm raised by the removal of Goodrich has principally blown over. No Case which can occur will ever excite as much passion for he had the strongest Connections.—I have entertained Serious Thoughts of visiting Washington—The Warm Weather deters me—My health has improved. I fear however that I shall not soon be able to discharge the complicated duties of my profession.—
               Accept, Dear Sir, Assurances of my high Esteem & Sincere friendship
               
                  
                     Gidn: Granger
                  
               
             